DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the heating element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the heating element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the bowed orientation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 11, 12, 15, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al. (US 2017/0367402 A1).
In regard to claim 1, Lau et al. discloses an aerosol delivery device comprising: 
a control device 72 that includes an outer housing 17 defining an outer wall and having a proximal end 84 and a distal end 48, the proximal end 84 of the control device 72 defining a receiving chamber (adjacent 84), the control device 72 further including a power source 12 and a control component 11; and
a cartridge 70 that includes a mouthpiece (adjacent 20), a tank 24, and a heating assembly 28, the tank 24 being configured to contain a liquid composition,
wherein the cartridge 70 is configured to be removably coupled with the receiving chamber of the control device 72, wherein the heating assembly 28 is configured to heat the liquid composition to generate an aerosol, wherein the heating assembly 28 comprises a substantially planar heating member 902 (see fig. 9A) and a liquid transport element 25, and wherein the heating member 902 is installed in a bowed orientation (see fig. 9A and para. [0177-0180]).

In regard to claim 2, Lau et al. discloses the heating member 902 comprises a first end, a second end, and a heater loop connecting the first end and the second end (para. [0179]).



In regard to claim 6, Lau et al. discloses a base member 202, 204 into which the heating member 902 and the liquid transport element 25 are disposed (see fig. 2A).

In regard to claim 8, Lau et al. discloses a pair of connectors 74, 84 (see para. 0073]) configured to electrically connect the cartridge 70 with one or more of the control component 11 or the power source 12.

In regard to claim 11, Lau et al. discloses a cartridge 70 for use with an aerosol delivery device, the cartridge 70  comprising: 
a mouthpiece (adjacent 20), a tank 24, and a heating assembly 28, the tank 24 being configured to contain a liquid composition,
wherein the cartridge 70 is configured to be removably coupled with the receiving chamber of the control device 72, wherein the heating assembly 28 is configured to heat the liquid composition to generate an aerosol, wherein the heating assembly 28 comprises a substantially planar heating member 902 (see fig. 9A) and a liquid transport element 25, and wherein the heating member 902 is installed in a curved orientation (see fig. 9A and para. [0177-0180]).

In regard to claim 12, Lau et al. discloses the heating member 902 comprises a first end, a second end, and a heater loop connecting the first end and the second end (para. [0179]).

In regard to claim 15, Lau et al. discloses the heater loop is configured to concentrate heat in the area of the heating element 902 in contact with the liquid transport element 25.

In regard to claim 16, Lau et al. discloses a base member 202, 204 into which the heating member 902 and the liquid transport element 25 are disposed (see fig. 2A).

In regard to claim 18, Lau et al. discloses a pair of connectors 74, 84 (see para. 0073]) configured to electrically connect the cartridge 70 with a control device 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al..
In regard to claims 9, 19, Lau et al. does not disclose the heating element 902 includes a pair of contact holes configured to connect the heating member to the connectors.
Official Notice is taken that both the concept and the advantages of providing a heating element which include a pair of contact holes for connecting to electrical leads are well known and expected in the art.


Official Notice is taken that both the concept and the advantages of providing a fitting hole having one or more extensions that create an effective inner diameter that is less than an outer diameter of the mating fitting are well known and expected in the art.
Allowable Subject Matter
Claims 3, 4, 7, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claims 3, 13, the prior art fails to provide, teach or suggest the heater loop comprises a serpentine pattern of connected heater traces that extend substantially transverse to a longitudinal axis of the heating member; and in combination with all of the limitations of the base claim and any intervening claims. In regard to claims 7, 17, the prior art fails to provide, teach or suggest at least one edge of the heating member is configured to engage the base member to facilitate the bowed/curved orientation of the heating member; and in combination with all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
3/15/2022

/THO D TA/Primary Examiner, Art Unit 2831